Citation Nr: 1740274	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for blindness of the right eye, claimed to be the result of treatment performed at the Department of Veterans Affairs Medical Center in Salt Lake City, Utah. 


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1955 to September 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2014, the Veteran and his sister testified at a Board video-conference hearing before a Veterans Law Judge, and, in April 2016, they testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of these hearings have been associated with the record.  At the time of the April 2016 hearing, the Veteran waived his right to testify before a third Veterans Law Judge regarding the matter on appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Board previously remanded this matter for development in August 2014, March 2015, and November 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In August 2017, the Board was notified that the Veteran died in July 2017, as verified by the Social Security Administration.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) ; 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.   In this regard, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


